Phillips, P. J. On the hearing, complainant called as a witness an abstracter of title, who testified that he had made an examination to determine the distance on Broadway and Dike avenue, along which the proposed road was to pass, and testifies that from the examination of the records, as shown by his abstract books, (some of which abstracts were made in his-absence,) he had determined the ownership of lots fronting on Broadway, and that the time at which the ownership was determined was about the first of May. He makes a list of property, and the frontage on Broadway, as of about the first of May. Complainant by his counsel introduced in evidence the record of certain deeds, hut the record of deeds so offered does not make a clear and connected chain of title to show that the grantees in those deeds are the actual owners thereof. Neither does that evidence show that at the date of signing the petitions and of their presentation to the council, the ownership was in the grantees of the deeds. The evidence shows that the petitions were duly presented to the city council and the council heard objections to the passage of the ordinance, and after due consideration the ordinance was enacted. By ownership of property, as applied to real estate, is meant title thereto, and title can not be shown by parol; neither is the mere production of a deed to a grantee, standing alone and in and of itself, evidence of title to show that the grantee is the owner of the property therein described. The evidence before the court did not show that the ownership of the property was not as alleged in the petitions. The complainant was the owner of certain real estate fronting on Broadway and signed one of the petitions to the city council of East St. Louis, upon which it acted in the adoption of ordinance number 608. That fact is set up in the answer and is shown by the petitions and evidence, and where the city council acts at his request, based on the fact of his ownership of property for such action, so done in accordance with that request, he is estopped from claiming damage. The People v. Goodwin, 5 New York, 573; Kellogg v. Treasurer, 15 Ohio St. 66; City of Burlington v. Gilbert, 31 Iowa, 356. In the case last cited it is said: “ Had the petition not been signed by the requisite number of property holders, the action of the city upon the petition might not bind those who had not signed the petition. As to them the action of the city in assessing the cost of improvement to their property might be without authority and invalid. Whether it would bo so or not we do not decide. But in this case the defendant, Gilbert, with forty-eight others, signed and presented the petition to the city council, asking the improvement to be made that was made, and when the city solicitor reported that the petition was not signed by a sufficient number of property owners it was taken by the petitioners and additional signatures obtained, and again presented to the city council for action thereon. There is no claim that the defendant signed the petition with the understanding that it was to he presented and be bound thereby only after a sufficient number of property owners had signed it. On the other hand, the record shows that the petition, "when signed by complainant and forty-eight others, was by them presented to the city council, and that if the petition was not sufficiently signed he knew the fact. And we are of the opinion that after having thus signed and presented the petition to the city council, thereby inducing the city to enter upon the improvement requested in the petition, the defendant is estopped from objecting that.his petition was not sufficiently signed. The defendant, by his acts, consented and agreed in writing that the city should make the improvements designated in the petition and assess his property with its due proportion of the cost thereof, and he can not be allowed to repudiate that agreement on the ground that other parties should have entered into the same agreement.” While they may not be bound, he is, and when he has influenced the council to act by a petition, and in consequence of this action a third person has been induced to incur expense and liability, he can not be permitted to resort to the extraordinary remedy of injunction to enjoin an act that he has been instrumental in causing. It was not error to dismiss the bill. The decree- is- affirmed. Decree affirmed.